Beach, J.
Bills of particulars are of two kinds; one appertains to an account between parties, the other to a claim of one party. The rules governing the right to the one or other are different. Giles agt. Bets (15 Abb. Pr., 285) refers to the latter, while Williams agt. Shaw (4 Abb. Pr., 209) refers to the former, and is a special term decision. From the brief memorandum it seems to me the learned judge did not appreciate the difference between a bill of particulars of an account and one of a claim.
This action is to recover -an indebtedness on an account for goods sold and delivered. Upon a demand, the plaintiff has furnished a bill of particulars of the account, itemizing only the debit side. In my opinion, an account should contain credits, if any, as well as debits. One class of items is no more a part of the account than the other (Dowdney agt. Volkenning, 37 Sup. C. R., 313). The rule is different when the bill of particulars of a claim is ordered by the court.
Motion granted, ten dollars costs to abide event.